—

NY NY NY NY NH NY DY YN NO Re By Re i ee ei ea ea gL
Oo ND NA FF WY KF DCO Oe HI DWN BR WD HH HY CS

Co Oo SI DN WN - WY N

 

Case 4:20-cr-01772-CKJ-MSA Document 15 Filed 10/07/20 Page 1 of 2

MICHAEL BAILEY

United States Attorney

District of Arizona

ASHLEY B. CULVER
Assistant United States Attorney
State Bar No.: 028016

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520.620.7300
Email: ashley culver @usdoj. gov
Attorneys for Plainti

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR20-01772 TUC-CKJ(MSA)
Plaintiff,
INDICTMENT
VS.
Violation:
Jose Montijo-Estrella, 8 U.S.C. : eer by
aka Jose Ramon Montijo-Estrella, 8 U.S.C. § 1326(b)(2))
Defendant. (Illegal Reentry)

 

 

 

THE GRAND JURY CHARGES:

On or about April 28, 2020, in the District of Arizona, to wit: at or near Tucson,
Jose Montijo-Estrella, aka Jose Ramon Montijo-Estrella, an alien, entered and was found
in the United States of America after having been denied admission, excluded, deported,
and removed therefrom at or near Eagle Pass, Texas, on or about July 11, 2015, and not
having obtained the express consent of the Attorney General or the Secretary of the

Department of Homeland Security to reapply for admission thereto; in violation of Title 8,

///

 

 

 

 
oOo Oo SN DH Om FP W NY eK

NO MN NYO NN KN DH DN DN DR me i i ea a
oO SIN ON BP WN FY CO CO CO HD DO DH BP WH HO KF OC

 

Case 4:20-cr-01772-CKJ-MSA Document 15 Filed 10/07/20 Page 2 of 2

United States Code, Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(2).
A TRUE BILL
/S/

ROREPERSON OF THE GRAND JURY
t : a AAP
ae CCT 07 2029

MICHAEL BAILEY
United States Attorney
District of Arizona

/S/

ASHLEY B. CULVER
Assistant United States Attorney

United States of America v. Jose Montijo-Estrella
Indictment Page 2 of 2

 

 

 
